Title: 9th.
From: Adams, John Quincy
To: 


       Mr. Parsons gave me this morning a packet of Letters, which I have been expecting these five weeks. There was however but one short Letter from Europe.
       In the afternoon Amory went for Salem. I took a ride with Townsend, S. Cutler, J. Greenleaf, Prout, Thompson, and three or four Ladies in a sleigh: we rode out as far as Mr. Dalton’s farm: and after taking something of a circuitous rout, return’d and took tea at Sawyer’s. After passing an hour we all return’d to Town. I spent the evening at Mrs. Hooper’s. It was the first time I had been there since her misfortune. She bears it well, though frequent sighs rise deep from her breast. Mr. L. Jenkins was there; a good, honest, simple soul, without the least kind of harm in him. Miss Lucy Knight was there too. She has a very amiable countenance, a fine form and a benevolent disposition. Townsend says she has no sensibility, and I think her countenance wants some of that expression, which communicates the charm of sympathy to our souls. She may be possessed of many virtues, and if so will attract my esteem, and respect; but she is incapable of loving, and therefore could never be an object of love to me. A young fellow by the name of Rogers, for a year and a half paid the closest attention to her; and when it was daily expected that they would be published, he suddenly left her, and neglected her entirely; she wrote him a letter containing a dismission, and appears not to have had a disagreeable sensation upon the subject ever since. A disposition like this certainly smooths the path of life; but at the same time it certainly serves to make it narrow and contracted.
      